Exhibit 12(b) PPL ENERGY SUPPLY, LLC AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) 3 Months Ended March31, Years Ended December31, Earnings, as defined: Income from Continuing Operations Before Income Taxes $ Less earnings of equity method investments 2 1 3 5 5 Distributed income from equity method investments 2 1 5 3 5 Total fixed charges as below Less: Capitalized interest 8 44 57 54 21 7 Interest expense related to discontinued operations 5 4 27 30 31 Total fixed charges included in Income from Continuing Operations Before Income Taxes 96 Total earnings $ Fixed charges, as defined: Interest on long-term debt $ 78 $ Interest on short-term debt and other interest 14 29 27 24 16 26 Amortization of debt discount, expense and premium - net 2 8 2 (3 ) (1 ) 7 Estimated interest component of operating rentals 10 42 15 14 15 15 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (a) $ Ratio of earnings to fixed charges (a) Interest on unrecognized tax benefits is not included in fixed charges.
